Case 1:19-ap-01007        Doc 12    Filed 03/26/19 Entered 03/26/19 15:14:42            Desc Main
                                    Document     Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF RHODE ISLAND

                                                )
In re:                                          )
                                                )                    BK No. 18-10820
KRISTIN M. ALLARD,                              )                    CHAPTER 7
                Debtor.                         )
                                                )
                                                )
SHAMROCK FINANCE LLC,                           )
              Plaintiff,                        )
                                                )
v.                                              )                    AP No. 19-01007
                                                )
KRISTIN M. ALLARD,                              )
                Defendant.                      )
                                                )

                  ANSWER OF DEFENDANT, KRISTIN M. ALLARD, TO
                  COMPLAINT FILED BY SHAMROCK FINANCE LLC

                                             PARTIES

     1. Defendant lacks sufficient information to form a belief as to the truth of the averments of

         Paragraph 1.

     2. Admitted.

                                         JURISDICTION

     3. Paragraph 3 states only a conclusion of law and requires no response. To the extent that a

         response is required, Defendant denies the averments of Paragraph 3.

     4. Paragraph 4 states only a conclusion of law and requires no response. To the extent that a

         response is required, Defendant denies the averments of Paragraph 4.

                             FACTS COMMON TO ALL COUNTS

     5. Defendant lacks sufficient information to form a belief as to the truth of the averments of

         Paragraph 5.
Case 1:19-ap-01007      Doc 12    Filed 03/26/19 Entered 03/26/19 15:14:42             Desc Main
                                  Document     Page 2 of 6


   6. Defendant admits that she was an officer and shareholder of J&K Acquisitions and

      Holdings, Inc. (the “Dealer”) and admits that the Dealer was involved in acquiring and

      selling motor vehicles. Defendant denies that she was ever personally in the business of

      acquiring and selling motor vehicles and otherwise denies the averments of Paragraph 6.

   7. Defendant admits she was an officer, denies that she directed the business dealings of the

      Dealer, and otherwise denies the averments of Paragraph 7.

   8. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 8.

   9. Defendant admits the validity of her signature on the referenced exhibit and otherwise

      lacks sufficient information to form a belief as to the truth of averments of Paragraph 9.

   10. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 10.

   11. Paragraph 11 contains only a summary of a written document. The written document that

      is summarized appears in full as an exhibit to the Complaint. Defendant lacks sufficient

      information to form a belief as to the truth of the genuineness of the document and of the

      accuracy of the averments of Paragraph 11.

   12. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 12.

   13. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 13.

   14. Paragraph 14 states only a conclusion of law and requires no response. To the extent that

      a response is required, Defendant denies the averments of Paragraph 14.

   15. Denied.
Case 1:19-ap-01007      Doc 12    Filed 03/26/19 Entered 03/26/19 15:14:42             Desc Main
                                  Document     Page 3 of 6


   16. Denied.

   17. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 17.

   18. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 18.

   19. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 19.

   20. The averments of Paragraph 20 are too vague to permit the Defendant to form a belief as

      to their truth and Defendant accordingly denies the averments of Paragraph 20.

   21. Admitted.

   22. Denied.

   23. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 23.

                                          COUNT I
                                   Exception to Discharge
                                   11 U.S.C. § 523(a)(2)(A)

   24. The Defendant incorporates by reference her Answers to Paragraphs 1 through 23.

   25. Denied.

   26. Denied.

   27. Denied.

   28. Denied.

   29. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 29.
Case 1:19-ap-01007      Doc 12    Filed 03/26/19 Entered 03/26/19 15:14:42             Desc Main
                                  Document     Page 4 of 6


   30. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 30.

   31. The averments of Paragraph 31 are too vague to permit Defendant to form a belief as to

      the accuracy of the averments and the averments of Paragraph 31 are accordingly denied.

   32. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 32.

   33. Denied.

   34. Denied.

   35. Denied.

   36. Defendant lacks sufficient information to form a belief as to the truth of the averments of

      Paragraph 36.

   37. Denied.

                                          COUNT II
                                    Exception to Discharge
                                    11 U.S.C. § 523(a)(2)(B)

   38. The Defendant incorporates by reference her Answers to Paragraphs 1 through 37.

   39. Denied.

   40. Denied.

   41. Denied.

   42. Denied.

   43. Denied.

                                         COUNT III
                                    Exception to Discharge
                                     11 U.S.C. § 523(a)(4)

   44. The Defendant incorporates by reference her Answers to Paragraphs 1 through 43.
Case 1:19-ap-01007     Doc 12    Filed 03/26/19 Entered 03/26/19 15:14:42            Desc Main
                                 Document     Page 5 of 6


   45. Denied.

   46. Denied.

   47. Denied.

   48. Denied.

                                        COUNT IV
                                   Exception to Discharge
                                    11 U.S.C. § 523(a)(6)

   49. The Defendant incorporates by reference her Answers to Paragraphs 1 through 48.

   50. Denied.

   51. Paragraph 51 states only a conclusion of law and requires no response. To the extent a

      response is required, Defendant denies the averments.

   52. Denied.

   53. Denied.


                            FIRST AFFIRMATIVE DEFENSE

                                           Laches.

                           SECOND AFFIRMATIVE DEFENSE

                                           Estoppel.

                            THIRD AFFIRMATIVE DEFENSE

                                   Failure of Consideration.


                           FOURTH AFFIRMATIVE DEFENSE

                                           Duress.

                            FIFTH AFFIRMATIVE DEFENSE

                                           Waiver.
Case 1:19-ap-01007       Doc 12    Filed 03/26/19 Entered 03/26/19 15:14:42          Desc Main
                                   Document     Page 6 of 6


                             SIXTH AFFIRMATIVE DEFENSE

                       Failure to allege fraud with sufficient particularity.


Wherefore, the Defendant demands judgment dismissing the Complaint and for costs.

                                              Kristin M. Allard
                                              By her Attorneys,

                                              /s/PETER G. BERMAN
                                              BC #2030
                                              RASKIN & BERMAN
                                              116 East Manning Street
                                              Providence, RI 02906
                                              (401) 421-1363
                                              mail@raskinberman.com

                                CERTIFICATE OF SERVICE
I hereby certify that on March 26, 2019 I electronically filed the attached with the Clerk of the
Bankruptcy Court for the District of Rhode Island using the CM/ECF System. The following
participants have received notice electronically:
   •   Marc D. Wallick     wallicklaw@aol.com, cdbrown428@yahoo.com
I hereby certify that I have mailed by United States Postal Service, postage pre-paid, the
document electronically filed with the court to the following non CM/ECF participants which are
incorporated herein by reference:

Kristin M Allard
11 Dexter St
Providence, RI 02909-1203


/s/LAURA COLANNINO
